Citation Nr: 0908839	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-36 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent disabling for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for disc protrusions at C4-5 and C6-7.

3.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

4.  Entitlement to an initial compensable evaluation for 
mastoidectomy due to cholesteatoma.

5.  Entitlement to service connection for malignant 
hyperthermia.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board Hearing in 
December 2008, however he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2008).  Accordingly, this Veteran's request for 
a hearing is considered withdrawn.

The issue of entitlement to an initial evaluation in excess 
of 10 percent disabling for disc protrusions at C4-5 and C6-7 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's GERD does not manifest in vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  The Veteran's GERD manifests in 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal pain.

2.  The Veteran's left ear audiometry results correspond to 
level V hearing loss.

3.  The Veteran's mastoidectomy condition manifests in 
visible tissue loss and gross distortion and asymmetry of his 
ears.  The Veteran's residuals of mastoidectomy do not 
manifest in gross distortion or asymmetry of two features or 
paired sets of features or possess four or more 
characteristics of disfigurement.  The Veteran's condition 
does not manifest in current suppuration or infection and his 
hearing loss has been evaluated separately.

4.  The Veteran was first diagnosed with malignant 
hyperthermia in service and continues to be diagnosed with 
malignant hyperthermia.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent disabling for GERD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7346 (2008).

2.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 
(2008).

3.  The criteria for an initial compensable evaluation for 
mastoidectomy due to cholesteatoma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.87, Diagnostic Code, 6200 
(2008).

4.  The criteria for a separate 30 percent evaluation for 
disfigurement of the head, face, or neck have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118; Diagnostic Code 7800 
(2008).

5.  Malignant hyperthermia was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records from Dr. A.A., dated June 2004 to November 
2005; Dr. J.G., dated August 2003 to December 2003; and Dr. 
M.C., dated in September 2005.  The appellant was afforded VA 
medical examinations in June 2004 and July 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, in regard to the Veteran's claim of entitlement 
to service connection for malignant hyperthermia the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  




II. Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. GERD

The Veteran seeks a higher initial evaluation for his GERD.  
The Veteran's GERD is currently evaluated as 30 percent 
disabling, effective October 1, 2004, the day after 
separation from service, pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7346.

Diagnostic code 7346 provides ratings for hiatal hernia.  
Hiatal hernia with two or more of the symptoms for the 30 
percent rating of less severity is rated 10 percent 
disabling.  Hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, is rated 60 
percent disabling.  38 C.F.R. § 4.114.

In June 2004 the Veteran was afforded a Compensation and 
Pension (C&P) examination.  After examination the Veteran was 
diagnosed with a history of gastroesophageal reflux with no 
reflux seen on a recent barium swallow done in April 2004.  
The Veteran was noted to use Pepcid or ranitidine as needed 
for symptoms.

In a service treatment record, dated in September 2004, the 
Veteran was treated for GERD.  The Veteran was prescribed 
ranitidine to reduce the symptoms.

In a private treatment note, dated in September 2005, the 
Veteran was noted to have trouble breathing with choking.  
The Veteran was diagnosed with GERD with dysphagia and 
hoarseness.  A subsequent, private endoscopy revealed that 
the Veteran had a hiatal hernia.

In July 2007 the Veteran was afforded a VA C&P examination.  
The Veteran reported significant symptoms of dysphagia for 
solids but not liquids that occurred once or twice a week.  
He indicated that the material can become completely stuck in 
his esophagus and that it responds, most of the time, to 
small sips of liquid.  The Veteran indicated pyrosis in the 
epigastric region and substernal burning pain characterized 
primarily as reflux.  The Veteran denied hematemesis and 
melena.  He did report reflux substernally occurring three to 
four times a week.  The Veteran indicated that he has 
symptoms of regurgitation twice a week.  He stated that he 
will regurgitate a sour acidic liquid.  The Veteran reported 
that he will awaken choking and have difficulty breathing.  
His voice was noted to be coarse and hoarse.  The Veteran 
denied nausea and/or vomiting.  He indicated that he has not 
been hospitalized or undergone surgery for the condition.  
There was no history of esophageal trauma.

In light of the evidence, the Board finds that entitlement to 
an evaluation in excess of 30 percent disabling for GERD is 
not warranted.  The Veteran's condition does not manifest in 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  The Veteran's condition 
manifests in persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal pain.  Accordingly, entitlement to an evaluation 
in excess of 30 percent disabling for GERD is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 30 percent disabling for GERD, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B. Left Ear Hearing Loss.

The Veteran seeks an initial compensable evaluation for left 
ear hearing loss.  The Veteran's left ear hearing loss is 
currently evaluated as noncompensably disabling pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6200, effective October 1, 
2004, the day after separation from service.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 
38 C.F.R. § 4.86(b).  As the audiological findings reported 
below demonstrate, the Veteran does not have exceptional 
patterns of hearing impairment for VA purposes.

The Board notes that if hearing loss is service-connected in 
only one ear, the non-service-connected ear will be assigned 
a Roman numeral designation of I in order to determine the 
percentage evaluation from Table VII.  38 C.F.R. § 4.85(f).

In July 2003 the Veteran underwent a private audiological 
examination.  However, the Board finds that it may not use 
the results from these tests when evaluating the Veteran's 
current level of auditory impairment because the graphs were 
not accompanied by numerical results.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 Vet. 
App. 471 (1995).

In June 2007 the Veteran was afforded a VA C&P audiological 
examination, which revealed pure tone threshold levels, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
LEFT
60
65
65
60

Pure tone threshold levels averaged 63 decibels for the left 
ear.  Speech audiometry revealed speech recognition ability 
of 100 percent in the left ear.

The audiometry results of the Veteran's left ear represent an 
exceptional pattern of hearing loss pursuant to 38 C.F.R. 
§ 4.86(a).  As such the greater Roman numeral designation 
from either Table VI or VIa will be used.  The Veteran's left 
ear audiometry results correspond to level II hearing loss on 
Table VI and level V hearing loss on Table VIa.  Therefore, 
the Roman numeral designation of Table VIa, level V hearing 
loss will be used to determine the appropriate evaluation of 
the Veteran's left ear hearing loss.  As right ear hearing 
loss is not service-connected, a Roman numeral designation of 
I is assigned to the Veteran's right ear.

The mechanical application of the Rating Schedule to the June 
2007 VA audiometric evaluation, which revealed level V 
hearing loss in the left ear, warrants a noncompensable 
evaluation under Diagnostic Code 6100.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's left ear hearing loss warrants a compensable 
schedular evaluation.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to a compensable 
evaluation for left ear hearing loss, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Mastoidectomy

The Veteran seeks a compensable initial evaluation for his 
mastoidectomy disability.  The Veteran's mastoidectomy 
disability is currently evaluated as noncompensably 
disabling, effective October 1, 2004, the day after 
separation from service, pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6200.

Diagnostic Code 6200 provides a 10 percent disability rating 
for chronic suppurative otitis media, mastoiditis, or 
choleastoma (or any combination) during suppuration, or with 
aural polyps.  A Note to Diagnostic Code 6200 provides that 
hearing impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, are 
to be rated separately.  38 C.F.R. § 4.87.

In July 2007 the Veteran was afforded a VA C&P ear 
examination.  The Veteran was noted to have undergone a 
surgical procedure for removal of the cholesteatoma en bloc, 
with marked resection of the roof of the bone across the 
mastoid sinus on the left and then resection of large areas 
of the external auditory canal on the left, as well as the 
tympanic membrane and the entire middle ear including all 
three bones.  Upon examination, the Veteran was noted to be 
left with a very wide, abnormal and deformed left external 
ear, primarily only in the exact center of the ear where the 
ostium is located.  The entire external auditory canal was 
noted to be several times the diameter of his previous normal 
appearing ear.  Internally, the left ear was noted to be 
widened, with total resection and loss of his left tympanic 
membrane, the entire bony apparatus, and the entire middle 
ear is missing.  The examiner noted that the Veteran is at 
extremely high risk for infection, has marked vertigo, and 
staggering gait.  Any quick movement of the Veteran's head 
was noted to cause vertigo and nausea.  The examiner 
indicated that the deformity of the left ear can easily be 
evaluated from a distance of several feet away from the 
Veteran.  The examiner reported that there was no current 
infection or suppuration of the left ear.

In light of the evidence, the Board finds that a compensable 
evaluation for residuals of a mastoidectomy is not warranted 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6200, as the 
Veteran's condition does not manifest in current suppuration 
or infection and the Veteran's hearing loss has been 
evaluated separately.

However, the Board finds that a separate evaluation pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7800 is warranted for 
the residuals of the Veteran's mastoidectomy.

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  A skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling. 

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: Scar is 5 or more inches (13 or 
more cm.) in length; Scar is at least one-quarter inch (0.6 
cm.) wide at the widest part; Surface contour of scar is 
elevated or depressed on palpation; Scar is adherent to 
underlying tissue; Skin is hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); Skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); Underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); Skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  Note (3) 
provides that unretouched color photographs are to be taken 
into consideration when rating under these criteria.  38 
C.F.R. § 4.118. 

The Veteran's condition manifests in visible tissue loss and 
gross distortion and asymmetry of the Veteran's ears.  The 
Veteran's residuals of mastoidectomy do not manifest in gross 
distortion or asymmetry of two features or paired sets of 
features or possess four or more characteristics of 
disfigurement.  As such, the Board finds that the Veteran's 
disfigurement of the head due to mastoidectomy warrants a 
separate evaluation of 30 percent disabling, and no higher, 
pursuant to Diagnostic Code 7800. 

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 30 percent disabling for residuals of 
mastoidectomy, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7800, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

D. Extraschedular

The Board finds that these matters need not be remanded to 
have the RO refer the Veteran's claim to the Under Secretary 
for Benefits or to the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating.  The Board notes the 
above determinations are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the Veteran's disabilities reflects 
so exceptional or so unusual a disability picture as to 
warrant the assignment of a compensable evaluation on an 
extra-schedular basis, and indeed, neither the Veteran nor 
his representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disabilities 
result in marked interference with employment.  Moreover, his 
disabilities have not required any, let alone, frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

III. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
malignant hyperthermia.  Upon examination at enlistment in 
April 1983, the Veteran was not noted to be diagnosed with 
malignant hyperthermia.  The Veteran's service treatment 
records reveal that the Veteran underwent surgery for a 
condition of the left ear while in service.  During the 
surgery for the left ear the Veteran was found to have 
malignant hyperthermia which was confirmed by a left thigh 
muscle biopsy in November 2003.

In July 2007 the Veteran was afforded a VA C&P examination.  
The examiner diagnosed the Veteran with malignant 
hyperthermia and explained that malignant hyperthermia is a 
congenital muscular disease.  He indicated that the disease 
has a genetic component and that once an individual is 
determined to have malignant hyperthermia the individual will 
always have malignant hyperthermia.  Any type of provocative 
event will likely cause the Veteran to re-experience the 
symptoms of malignant hyperthermia, except under the most 
extreme precautionary anesthetics with all the elements 
working perfectly.  The examiner indicated that the Veteran's 
first episode of malignant hyperthermia occurred while the 
Veteran was in service and that the diagnosis was confirmed 
by the subsequent muscle biopsy.

The Board notes that congenital or developmental conditions 
and refractive errors are not injuries or diseases and, 
therefore, generally may not be service connected as a matter 
of express VA regulation.  38 C.F.R. §§ 3.303(c) and 4.9.  
There are, however, certain limited exceptions to this rule.  
Service connection may be granted for hereditary diseases 
that either first manifested themselves during service or 
which preexisted service and progressed at an abnormally high 
rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  
Further, where during service a congenital or developmental 
defect is subject to a superimposed injury or disease, 
service connection may be warranted. VAOPGCPREC 82-90 (July 
18, 1990).

In light of the evidence, the Board finds that entitlement to 
service connection for malignant hyperthermia is warranted.  
The Veteran's service treatment records reveal that the 
Veteran was first diagnosed with malignant hyperthermia after 
undergoing left ear surgery while in service.  Malignant 
hyperthermia, while genetic, is characterized as a congenital 
muscular disease in the examination report dated in July 
2007.  As such, pursuant to VAOPGCPREC 67-90 service 
connection is available for the condition since the Veteran 
only developed the disease on active duty.  Therefore, 
entitlement to service connection for malignant hyperthermia 
is granted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
disabling for GERD is denied.

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.

Entitlement to an initial compensable evaluation for 
mastoidectomy due to cholesteatoma is denied.

Entitlement to a separate evaluation of 30 percent, and no 
higher, for disfigurement of the head due to mastoidectomy is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for malignant hyperthermia 
is granted.


REMAND

The Veteran seeks entitlement to an initial evaluation in 
excess of 10 percent disabling for disc protrusions at C4-5 
and C6-7.  

In the Veteran's notice of disagreement, dated in March 2006, 
the Veteran indicated that he had a reduced range of motion 
of the neck and more pain, requiring the daily use of 
Percocet.  As such, the Veteran argued that his neck 
condition was more severe than contemplated by a 10 percent 
disabling evaluation.

In response, in July 2007, the Veteran was afforded a VA C&P 
examination.  The Veteran indicated during the examination 
that he was primarily concerned with his lumbar spine and, 
therefore, the examiner did not examine the Veteran's 
cervical spine.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  
In this case, as the Veteran's current claim is in regard to 
the evaluation of his cervical spine condition.  Since the 
Veteran's cervical spine disability was not evaluated at the 
July 2007 examination, the Board finds the July 2007 
examination inadequate for evaluation purposes and must 
remand the claim for the Veteran to be afforded an adequate 
examination of his cervical spine.

In addition, the Board notes that Veteran's statements 
regarding the change in his cervical spine symptoms indicate 
that his cervical spine condition is worsening.  As such, the 
Board has no discretion and must remand this matter to afford 
the Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his cervical spine condition.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43,186 (1995).
The Veteran must be advised of the importance of reporting to 
the scheduled examination and of the potential consequences, 
to include the denial of the claim, of failing to so report.  
See 38 C.F.R. § 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his cervical 
spine condition.  The claims folder 
should be made available and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies, including range of motion 
studies, should be performed.  Any 
limitation of motion must be objectively 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40 (2008).  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2008).  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

2.  Thereafter, readjudicate the 
Veteran's claim.  In doing so, the RO 
must undertake any necessary development.  
If the benefit sought on appeal is not 
granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


